Mr. Chief Justice Breese delivered the opinion of the Court: The cases of Brinkley v. Going, Breese, (new ed.) 366, 367, and Kyle v. Thompson et al. 2 Scam. 432, and Parks v. Brown, 16 Ill. 454, are decisive of this case. The point was the same in each of those cases, and the court held the plaintiff could recover. And so in Pardee v. Lindley, 31 Ill. 174, it was held, that whatever writing the payee of a note may have placed upon it, he may, while it remains in his hands, erase or otherwise render inoperative. If he has written an assignment upon the note and it remains in Ms hands, he will he deemed not to have parted with his interest in it. No such endorsement would conclude him. The judgment must he affirmed. Judgment affirmed.